DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 13-19 in the reply filed on 4/8/2022 is acknowledged. Claims 8-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4,7,13,16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awad (WO 2020259960 – citing from the translation) in view of Chen (WO 2021128913 – citing from the translation).

Re claim 1:
Awad discloses determining, by one or more processors, a mapping between a plurality of logical channels of at least one terminal device and a plurality of resource sets of a network device, the plurality of resource sets being assigned for communication between the at least one terminal device and the network device via the plurality of logical channels (Fig.6 shows a mapping between a plurality of logical channels (Logical Channel 1 and 2) and a plurality of resource sets (CG 0-2) and Fig.3 ref. 272 is a network device and ref. 270 is a terminal device and Pg.4  A more detailed illustration of a UE 270 and an example network infrastructure equipment 272, which may be thought of as a gNB 101 or a combination of a controlling node 221 and TRP 211, is presented in Figure 3. As shown in Figure 3, the UE 270 is shown to transmit uplink data to the infrastructure equipment 272 via resources of a wireless access interface as illustrated generally by an arrow 274); 
determining, by one or more processors, at least one of the plurality of logical channels based on the mapping in accordance with a determination that at least one of the plurality of resource sets is overloaded (Pg.6 Since the primary BWP is always activated and thus may be used for data transmission, it may only be necessary to activate one or more further (secondary) BWPs if the primary BWP is unsuitable for an ongoing or new service or insufficient e.g. due to congestion or lack of bandwidth – where as shown above, logical channels are used); and 
(Pg. 6 An infrastructure equipment 101, 211, 212 may schedule transmissions to or by the communications device 104, 260 only on a BWP if that BWP is currently activated for the communications device 104, 260).
Awad does not explicitly disclose causing, by one or more processors, transmission of status information indicating that that the at least one logical channel is in a congestion status to a target terminal device of the at least one terminal device.
Chen discloses causing, by one or more processors, transmission of status information indicating that that the at least one logical channel is in a congestion status to a target terminal device of the at least one terminal device (Pg. 7 In the embodiment of the present invention, the base station may send the control protocol data unit RLC control PDU of the radio link control layer carrying the uplink congestion flag as a notification message to the sending terminal; or, the media access control layer carrying the uplink congestion flag The control element MAC CE is sent to the sending terminal as a notification message, where the MAC CE includes the identification information of the data radio bearer DRB or LCH that is congested on the air interface uplink.).
Awad and Chen are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Awad to include sending a congestion notification as taught by Chen in order to arrange for sufficient resources and efficiently support communications (Chen Pg.6 and Pg.4).
Re claim 4:
Awad discloses determining, by one or more processors, a resource set of the plurality of resource sets assigned for communication between a further terminal device and the network device via a further logical channel in accordance with a determination that the further logical channel is established for the further terminal device; and updating, by one or more processors, the mapping based on the further logical channel and the determined resource set (Fig.1 ref. 104 MT and Fig.6 shows a mapping between a plurality of logical channels (Logical Channel 1 and 2) and a plurality of resource sets (CG 0-2) and Fig.3 ref. 272 is a network device and ref. 270 is a terminal device and Pg.4  A more detailed illustration of a UE 270 and an example network infrastructure equipment 272, which may be thought of as a gNB 101 or a combination of a controlling node 221 and TRP 211, is presented in Figure 3. As shown in Figure 3, the UE 270 is shown to transmit uplink data to the infrastructure equipment 272 via resources of a wireless access interface as illustrated generally by an arrow 274).
As shown above, Awad discloses determining a resource set assigned for communication for a terminal device via logical channels.  Awad also discloses multiple terminal devices.  Awad does not explicitly disclose a logical channel established for the multiple terminal device (“further terminal device”) and updating the mapping.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mapping and establishing of logical channels of Awad is not limited to a single terminal device and thus would apply to multiple terminal devices as shown in Figure 1.  Thus the mapping would be updated as each device establishes a connection with the network device. 
Re claim 7:
Awad discloses wherein a resource set of the plurality of resource sets comprises a networking resource, a processing resource, and a storage resource (Pg.6 Since the primary BWP is always activated and thus may be used for data transmission, it may only be necessary to activate one or more further (secondary) BWPs if the primary BWP is unsuitable for an ongoing or new service or insufficient e.g. due to congestion or lack of bandwidth).
Re claim 13:
Claim 13 is rejected on the same grounds of rejection set forth in claim 1.  Awad further discloses a processing unit and memory coupled to the processing unit and storing instructions thereon (Fig.3 and Pg. 5 The controllers 280, 290 may be configured to carry out instructions which are stored on a computer readable medium, such as a non-volatile memory. The processing steps described herein may be carried out by, for example, a microprocessor in conjunction with a random access memory, operating according to instructions stored on a computer readable medium.).
Re claim 16:
	Claim 16 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 19:
	Claim 19 is rejected on the same grounds of rejection set forth in claim 7.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awad in view of Chen as applied to claims 1 and 13 above, and further in view of Zheng (WO 2017049728 – citing from the translation).
Re claim 2:
As discussed above, Awad in view of Chen reads on the limitations of the parent claims.
Awad does not explicitly disclose wherein the mapping comprises respective channel identifiers of the plurality of logical channels, at least one respective device identifier of the at least one terminal device, and respective set identifiers of the plurality of resource sets.
Zheng discloses wherein the mapping comprises respective channel identifiers of the plurality of logical channels, at least one respective device identifier of the at least one terminal device, and respective set identifiers of the plurality of resource sets (Page 8 After the method and device for generating the sub-link buffer status report are used, the user equipment UE may first obtain the service priority of the service type of the target group that needs to apply for the base station to allocate the radio resource when generating the sub-link buffer status report. And then, according to the cell identifier, the terminal identifier, the target group identifier, the terminal identifier, and the target group identifier, the buffered data packet corresponding to the priority of the service and the logical channel identifier mapping table according to the UE, The size is placed into a logical channel identifier conforming to the communication standard, and then the buffer status is added to the secondary link buffer status report according to the priority order of the logical channel identifier, so that the generated secondary link buffer status report corresponds to the service type. The buffering state may be arranged according to the service priority of the service type, so that the radio resources allocated for the D2D service allocated by the base station are preferentially obtained, so that the allocation of the radio resources is more reasonable, thereby improving resource utilization.).
Awad and Zheng are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Awad to include channel identifiers, device identifiers, and set identifiers as taught by Zheng in order to improve resource utilization (Zheng Page 8).
Re claim 14:
	Claim 14 is rejected on the same grounds of rejection set forth in claim 2.

Claim(s) 3,6,15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awad in view of Chen as applied to claims 1 and 13 above, and further in view of Jang (US 20210378018).
Re claim 3:
As discussed above, Awad in view of Chen reads on the limitations of the parent claims.
Awad does not explicitly disclose determining, by one or more processors, whether the at least one of the plurality of resource sets is overloaded based on at least one of the following: respective workloads for the plurality of resource sets, respective quality of service (QoS) requirements for the plurality of logical channels, respective resource allocation requirements for the plurality of logical channels, or resource sharing among the plurality of resource sets.
Jang discloses determining, by one or more processors, whether the at least one of the plurality of resource sets is overloaded based on at least one of the following: respective workloads for the plurality of resource sets, respective quality of service (QoS) requirements for the plurality of logical channels, respective resource allocation requirements for the plurality of logical channels, or resource sharing among the plurality of resource sets (Fig.2G ref. 2g-19 MeasurementReport (e.g. channel occupancy per BWP) and Para.[0195]  Thereafter, the BS receives the measurement result reports from various UEs that have been configured to perform the measurement, determines that the congestion level of BWP #0 is greater than or equal to a specific value, and determines that it is necessary to change an operating frequency).
Awad and Jang are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Awad to include determining a resource set is overloaded based on workloads as taught by Jang in order to smoothly provide various services (Jang Para.[0006]).
Re claim 6:
As discussed above, Awad in view of Chen reads on the limitations of the parent claims.
Awad does not explicitly disclose wherein the plurality of logical channels comprise a plurality of dedicated traffic channels (DTCHs) for traffic communication.
Jang discloses wherein the plurality of logical channels comprise a plurality of dedicated traffic channels (DTCHs) for traffic communication (Para.[0118]  Accordingly, in a case where the UE accesses the BS and then configures respective logical channels for transmission of data belonging to the dedicated control channel and the dedicated traffic channel, when the UE performs a random access for transmission on the corresponding logical channe).
Awad and Jang are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Awad to include dedicated traffic channels as taught by Jang in order to smoothly provide various services (Jang Para.[0006]).
Re claim 15:
	Claim 15 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 18:
	Claim 18 is rejected on the same grounds of rejection set forth in claim 6.

Claim(s) 5 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Awad in view of Chen as applied to claims 1 and 13 above, and further in view of Basu Mallick (US 20190387429).
Re claim 5:
As discussed above, Awad in view of Chen reads on the limitations of the parent claims.
Awad does not explicitly disclose (Fig.6 shows a mapping between a plurality of logical channels (Logical Channel 1 and 2) and a plurality of resource sets (CG 0-2)).
As shown above, Awad discloses a mapping between a plurality of logical channels and a plurality of resource sets.  Awad does not explicitly disclose updating the mapping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mapping would be updated in response to a change because the mapping is part of resource allocation and thus should be updated as the resource usage changes.
Basu Mallick discloses receiving, by one or more processors, a response from the target terminal device, the response indicating whether the at least one logical channel is to be released by the target terminal device; and updating, by one or more processors, the mapping in response to the response indicating that the at least one logical channel is to be released by the target terminal device (Para.[0318]  In any case, upon receiving the indication that the relay UE is overloaded, the served remote UE(s) may release the direct connection with the overloaded relay UE and optionally may additionally select a different relay (after appropriate direct discovery if necessary)).
Awad and Basu Mallick are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Awad to include releasing a channel and updating mapping as taught by Basu Mallick in order to free resources (Basu Mallick Para.[0319]).
Re claim 17:
	Claim 17 is rejected on the same grounds of rejection set forth in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471